Citation Nr: 0205828	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for postoperative residuals of herniated discs at L3-4 and 
L4-5 with lumbar spondylosis.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to February 
1975.  The case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  In July 2000, the veteran's case was 
remanded to the RO for additional development.  At present, 
the case is once again before the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  The veteran's back disability more nearly approximates a 
disability characterized by pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.


CONCLUSION OF LAW

The initial rating assigned for the veteran's postoperative 
residuals of herniated discs at L3-4 and L4-5 with lumbar 
spondylosis is not appropriate, and the criteria for a 60 
percent disability evaluation have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293 
(2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); Fenderson v. West, 
12 Vet. App. 119 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  66 Fed. Reg. 
45,620, 45,629.  Accordingly, generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise will be satisfied.   

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via an April 1996 rating decision, an 
April 1996 statement of the case, and September 1998 and 
February 2002 supplemental statements of the case, of the 
evidence needed to prove his claim on appeal.  In addition, 
he was informed of the specific changes in the law pursuant 
to VCAA in the February 2002 supplemental statement of the 
case.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent various VA examinations for his 
service-connected back disability in 1997, 1999, 2000 and 
2001.  And, although he was given the opportunity to present 
testimony at an appeal hearing, he declined such opportunity.  
Therefore, the duty to assist requirement has been satisfied 
as well.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in an April 1996 rating decision, the veteran 
was granted service connection and a 40 percent evaluation 
for postoperative residuals of herniated discs at L3-4 and 
L4-5 with lumbar spondylosis, under Diagnostic Code 5293 
effective December 1995.  He expressed disagreement with the 
40 percent initial rating and perfected the appeal for this 
issue in May 1996.  At present, the veteran is seeking an 
increased initial rating in excess of 40 percent for his 
PTSD.

Under Diagnostic Code 5293, a noncompensable evaluation is 
contemplated for postoperative, cured intervertebral disc 
syndrome.  Upon a showing of mild symptoms, a 10 percent 
evaluation is warranted, and a 20 percent evaluation is 
assigned for moderate, recurring attacks of intervertebral 
disc syndrome.  A 40 percent rating is contemplated for 
severe, recurrent attacks with intermittent relief.  In 
addition, a 60 percent evaluation, the highest rating 
available for intervertebral disc syndrome under Diagnostic 
Code 5293, is assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

With respect to the medical evidence, medical records from 
Dr. R. C. from 1988 to 1989 described the treatment the 
veteran received for low back problems.  Specifically, July 
1988 records show he underwent bilateral L4-5 and L3-4 
foraminotomies with removal of herniated disc material and 
osteophytes that month.  And, September 1988 records indicate 
diagnoses of suspected discitis, lumbar spondylosis, and 
status post lumbar disc surgeries in 1977 and 1988.  
Additionally, records from Dr. C. D. dated from 1988 to 1995, 
and records from Dr. G. H. and the Methodist Hospital dated 
from 1983 to 1989 describe the treatment the veteran received 
for a sinus disorder and vascular related symptoms.

In March 1996, the veteran underwent an x-ray examination 
which showed fusion of L3-5, most likely postoperative.  
Also, the x-ray examination showed mild degenerative changes 
at the articulation of the left transverse process fracture 
of L5 with the sacrum.  As well, in March 1996, during a VA 
nose and throat examination, the veteran reported severe and 
constant back pain, that he was unable to walk any distance 
without pain or to lift anything, and that he had leg pain 
with cramping upon walking and occasional nerve type pain 
which radiated to his feet.  He also reported he was almost 
wheelchair bound because of his back pain.  The examiner's 
assessment was that he was status post multiple spine 
procedures from an early back injury, and that he continued 
to have chronic back pain which was not believed to be 
relieved with any type of surgery.  The examiner also 
believed the veteran would continue to have chronic low back 
pain for the rest of this life.  

In March 1997, he underwent an additional VA spine 
examination which showed some right paraspinal muscle 
tenderness, and positive straight leg raising test with pain 
radiating from the back down the posterior aspect of the 
thigh at 40 degrees of flexion.  His sensation of L1-S1 
distribution was intact to light touch, although patellar or 
Achilles' deep tendon reflexes could not be elicited.  The 
examiner's assessment was chronic lower back pain, status 
post fusion, with left leg pain due to vascular 
insufficiency.

A March 1997 VA general examination report shows the veteran 
again complained of continuous pain radiating to the legs.  
Sensory examination revealed somewhat decreased sensation in 
his legs bilaterally.  He reported he walked around daily 
with pain (rated as 7/10) and little relief, and was able to 
ambulate 20-30 feet without assistance before having to rest.  
He also reported that when he left his house he used a 
motorized wheelchair.  Additionally, an October 1999 VA 
examination shows the veteran had significant degenerative 
lumbar back pain, and was deemed status post revision 
diskectomy with attempted fusion, which he reported was 
unsuccessful.  It was the examiner's impression that he would 
continue to have chronic problems with his lower back.

The veteran underwent a VA peripheral nerves examination in 
July 2000.  Upon examination, he was found to have chronic 
low back pain status post diskectomy.  There was no evidence 
of clear radiculopathy with some distal weakness.  However, 
he had decreased light touch and pin prick sensation that 
could suggest peripheral neuropathy.  He was noted to maybe 
have significant degenerative lumbar pain, but also some 
superimposed polyneuropathy.  Additionally, in August 2000, 
he underwent electromyography (EMG) testing, which revealed 
mixed axonal and demyelinating motor and sensory peripheral 
neuropathy, with no EMG evidence of lumbar radiculopathy in 
the lower extremities. 

Medical records from a VA Medical Center (VAMC) dated from 
1996 to 2002 describe the treatment the veteran has received 
for various health problems including, but not limited to, 
cardiovascular problems, diabetes, and sinusitis.  
Specifically, November 1999 and January 2000 notations show 
the veteran was diagnosed with non-insulin dependent diabetes 
mellitus with neuropathy due the diabetes, and peripheral 
vascular disease.

Lastly, a January 2001 VA neurological disorders examination 
report shows the veteran did not present clear evidence of 
radiculopathy but had some decreased numbness and tingling in 
a stocking distribution with absent patellar and ankle 
reflexes bilaterally.  The veteran's EMG results were 
examined, and the examiner noted that it was clear that the 
veteran had mixed external and demyelinating motor and 
sensory peripheral neuropathy.  These findings, although this 
could not be confirmed, appeared to mainly point to the 
veteran's diabetes.  During the examination, the veteran did 
not report incoordination or fatigability, although he had 
some weakness of the lower extremities which could be 
accounted for by his peripheral neuropathy and back problems.  
The examiner noted that it was very difficult to 
differentiate between these two problems.  The veteran had a 
history of pain shooting down his legs with radiculopathy at 
L5-S1, and had absent ankle reflexes bilaterally not clearly 
etiologically linked to radiculopathy or superimposed 
neuropathy.  He also had absent patellar reflexes probably 
related to L3-4 radiculopathy.  The examiner concluded by 
indicating that the veteran had sciatic neuropathy, but that 
it was very difficult to assess the degree that was secondary 
to his superimposed external and demyelinating peripheral 
neuropathy.

Upon a review of the record, the Board finds that the 
evidence is not conclusive as to which symptoms are related 
to the veteran's service connected back disability, as 
opposed to his other non-service connected disorders such as 
non-insulin dependent diabetes mellitus productive of 
neuropathy and peripheral vascular disease, as discussed in 
the January 2001 VA examination report above described.  As 
such, the Board finds that the evidence is at least in 
relative equipoise, and thus, the veteran should be accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v Derwinski, 1 Vet. App. 49, 55-57 (1990); Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

Therefore, the veteran's back disability more nearly 
approximates a disability characterized by pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  As such, the evidence shows 
the veteran's postoperative residuals of herniated discs at 
L3-4 and L4-5 with lumbar spondylosis meets the criteria 
required for the assignment of a 60 percent disability 
evaluation under Diagnostic Code 5293.  As the initial rating 
assigned for the veteran's postoperative residuals of 
herniated discs at L3-4 and L4-5 with lumbar spondylosis is 
not appropriate, a 60 percent initial rating is granted.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293 
(2001).

In granting the veteran a 60 percent rating for his back 
disability, the Board has considered the history of the 
veteran's disability, the current clinical manifestations and 
the effect this disability may have on the earning capacity 
of the veteran, the nature of the original disability, and 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. §§ 4.40-4.45, 4.59 (2001); DeLuca, 8 
Vet. App. at 204-7. 

While it might be argued that separate ratings should be 
assigned for limitation of motion and disc syndrome, such an 
argument would be contrary to the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  In other words, since both sets of 
criteria contemplate limitation of motion, see VAOPGCPREC 36-
97 (Dec. 12, 1997) (Diagnostic Code 5293 contemplates 
limitation of motion), the award of separate ratings for the 
same manifestations would not be warranted.  Id. 

In evaluating the veteran's disability under alternative 
Diagnostic Codes, the Board has considered whether the 
assignment of a higher rating would be appropriate under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 
(2001).  However, as there is no evidence that the service-
connected disorder encompasses a vertebral fracture (DC 
5285), complete bony fixation of the spine (DC 5286), or 
favorable or unfavorable ankylosis of the lumbar spine (DC 
5289), the Board finds that these Diagnostic Codes are not 
applicable in this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) has been considered 
whether or not they were raised by the veteran as required by 
the Court's holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the claimed 
increased initial rating.

The Board notes that a March 1996 VA spine examination report 
indicates the veteran reported he had been unable to work due 
to his chronic back and leg pain since 1988.  However, the 
medical evidence of record does not contain any indication 
that the veteran's current unemployment is in fact solely due 
to the service connected back disability.  He currently 
suffers from various other non-service connected disorders, 
including non-insulin dependent diabetes mellitus productive 
of neuropathy and peripheral vascular disease.  And, these 
non-service connected disorders are also productive of 
symptomatology in the veteran's lower extremities, as 
discussed above.  As such, the Board finds that the evidence 
does not show that the veteran's postoperative residuals of 
herniated discs at L3-4 and L4-5 with lumbar spondylosis per 
se have caused marked interference with employment, or the 
need for frequent periods of hospitalization; or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  The Board acknowledges that the 
veteran's back disability is productive of chronic 
interference with daily life.  However, the evidence simply 
does not show that the service connected back disability, 
alone, is productive of marked interference with employment 
(i.e., beyond that interference contemplated in the assigned 
rating).  














Under the above described circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's postoperative 
residuals of herniated discs at L3-4 and L4-5 with lumbar 
spondylosis is not appropriate, and a 60 percent disability 
evaluation is granted, subject to provisions governing the 
payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

